Citation Nr: 0324850	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  99-05 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed asthma.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from August 20, 1943, to 
November 9, 1943.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision of the RO.  

The veteran testified at a hearing at the RO before a Hearing 
Officer in June 1999.  

The record indicates the veteran also testified at a hearing 
in July 2000 before the undersigned Veterans Law Judge.  

In November 2000, the Board found new and material evidence 
to reopen the veteran's claim and remanded the case to the RO 
for additional development of the record.  

In May 2003, the Board again remanded the case to the RO for 
procedural due process.  

In correspondence received from the veteran in July 2003, he 
also appears to raise the issue of service connection for 
athlete's foot for the first time.  As that issue has not 
been fully developed for appellate review, it is referred to 
the RO for such further development as may be necessary.  




FINDINGS OF FACT

1.  The veteran's asthma is shown unequivocally to have 
existed prior to his period of service during World War II.  

2.  The preexisting asthma is shown unequivocally not to have 
undergone an increase in severity beyond natural progress 
during his brief period of military service.  



CONCLUSIONS OF LAW

1.  The veteran's asthma clearly and unmistakably existed 
prior to his period of active service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1153, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2003).  

2.  The preexisting asthma clearly and unmistakably was not 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The implementing regulations are meant to define terms used 
in the Act, and provide guidance for carrying out the 
requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claim.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case, the 
Supplemental Statements of the Case, and the Board's earlier 
remands. The record contains sufficient information and 
opinions to decide the claim for service connection for 
asthma.  

The RO made reasonable efforts to obtain records adequately 
identified by the veteran.  It appears that some of the 
veteran's private medical records are unavailable.  His 
treating physicians have died, and their records have been 
destroyed.  The Board notes that the service medical records 
have been obtained and associated with the claims folder.  

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what he 
should do and what VA would do to obtain additional evidence.  

Thus, the Board finds that all relevant evidence has been 
obtained with regard to the veteran's claim.  Hence, no 
further assistance to the veteran is required to fulfill VA's 
duty to assist him in the development of the claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002).  


II.  Service Connection for Asthma

A.  Factual Background 

A careful review of service medical records at the time of 
the veteran's enlistment examination in August 1943 shows 
that the veteran's chest at expiration and at inspiration was 
recorded as 35 and 37, respectively.  His respiratory system 
was shown as normal.  

On a report of "Medical History" completed by the veteran at 
the time of enlistment in August 1943, the veteran certified 
that he did not suffer from asthma and hay fever.  A 
photofluorographic examination of the veteran's chest was 
negative.  

Upon further examination in September 1943, the veteran 
stated that he had had attacks of shortness of breath since 
four years of age, which became severe and frequent at age 
12.  

The veteran stated that, during the past two years, whenever 
the weather was damp or he inhaled dust, he was almost 
certain to have an attack.  The attacks were relieved by 
assuming a sitting position for 10 to 20 minutes, and only on 
occasion were the attacks severe enough to call a physician.  
The veteran reported having had 10 to 15 attacks since his 
enlistment four weeks earlier.  

An examination revealed the lungs to be of normal size and to 
expand equally; musical rales were heard over all lung 
fields.  Percussion was noted to be normal.  The diagnosis 
was that of asthma.  The condition was noted to have existed 
prior to enlistment and was not aggravated by service.  

A "Report of Medical Survey" dated in October 1943 reflects 
that the veteran was found unfit for duty and recommended for 
discharge from military service.  The report indicates that 
physical examination on admission revealed no abnormalities 
apart from the veteran's lungs.  There were numerous moist 
rales over both lung fields, although laboratory studies were 
essentially negative.  

On a claim for VA benefits submitted in January 1944, the 
veteran reported being treated for asthma in Graniteville, 
South Carolina, in 1937; he did not recall the physician's 
name.  

The VA medical records dated in March 1995 show diagnoses of 
bronchitis, allergic rhinitis and chronic obstructive 
pulmonary disease.  

In correspondence received from one of the veteran's sisters 
in March 1999, she stated that the veteran was neither 
treated nor diagnosed with asthma prior to military service.  

The testimony of the veteran at a hearing in June 1999 was to 
the effect that he was treated for asthma during basic 
training in service and had to continue to use inhalers for 
treatment.  Reportedly, his attacks were constant.  

The testimony of the veteran at a hearing in July 2000 was to 
the effect that, on the day following a very long drilling of 
his unit by an instructor during a thunderstorm, the veteran 
had shortness of breath and was told to sit on the sideline.  
The next day he was sent to sickbay.  The veteran testified 
that he was pressured in sickbay to make a claim that he 
previously had problems with asthma.  

The veteran testified that he did not have a breathing 
problem or asthma before he went on active duty.  He added 
that his asthma had worsened over the years and that he was 
now totally disabled from asthma.  

The veteran testified that he started smoking after his 
discharge from active service, and quit smoking in the mid-
1950's.  He also testified that his father had asthma.  
 
X-ray studies taken of the veteran's chest in March 2001 show 
findings compatible with emphysema.  

The veteran underwent a VA examination in August 2001.  He 
reported becoming sick in basic training and being 
subsequently diagnosed with asthma.  The examiner noted that 
the veteran was currently using inhalers and a cough 
suppressant.  He had a history of tobacco abuse, reportedly 
smoking 1-to-2 packs a day for several years.  

Upon examination, the veteran looked older than his stated 
age, but in no acute distress.  His lungs were essentially 
clear with occasional inspiratory wheezing, but poor 
respiratory effort on the veteran's part; neither rales nor 
rhonchi were noted.  

The results of pulmonary function tests indicated severe 
obstructive lung disease.  A chest x-ray study showed 
findings compatible with emphysema.  

The diagnosis was that of a long history of asthma and 
tobacco abuse over the years, with symptoms now synonymous 
with emphysema and broncho-asthma infection.  

In an addendum report submitted in January 2002, a VA 
physician indicated that he reviewed the veteran's claims 
folder, including the service medical records.  It was the 
opinion of the VA physician that the veteran's asthma pre-
existing his military service.  

The VA physician supported the opinion by noting evidence in 
the record, which indicated that the veteran had been treated 
for asthma by a physician in South Carolina in 1937.  It was 
also the opinion of the VA physician that the veteran's 
asthma had not increased in severity beyond natural 
progression during his military service.  

The statements of the veteran in the claims folder are to the 
effect that he became really sick with asthma during basic 
training when an instructor continued drilling his unit for a 
very long period of time through the streets in a rainstorm.  


B.  Legal Analysis
 
Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection or aggravation of certain chronic diseases 
may be presumed if such diseases are manifested to a 
compensable degree within a year of a veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309; Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).  The 
presumption is not applicable in this case because the 
veteran had less than 90 days of service.  38 U.S.C.A. 
§ 1112(a).  

The Board notes that veterans are presumed to have entered 
service in sound condition except for defects, infirmities, 
or disorders noted at entrance.  38 U.S.C.A. §§ 1111, 1137; 
Bagby v. Derwinski, 1 Vet. App. 225 (1991).  

However, the presumption of soundness may be rebutted by 
clear and unmistakable evidence that an injury or disease 
existed prior to service, and that the disease or injury was 
not aggravated by such service.  38 U.S.C.A. § 1111.  

The burden of proof is on VA to rebut the presumption.  
Kinnaman v. Principi, 4 Vet. App. 20 (1993); see also 
VAOPGCPREC 3-2003.  In this case, VA would have to 
demonstrate that the veteran's asthma clearly and 
unmistakably pre-existed service based on all relevant 
evidence of record.  Crowe v. Brown, 7 Vet. App. 238 (1994).

In the instant case, the veteran had specifically reported 
that he did not have asthma at the time of his enlistment 
examination.  The laboratory studies were also negative.  
However, upon further examination within one month of active 
service, asthma was diagnosed.  

Even though the veteran was not competent to relate that he 
had been told he had asthma, Crowe v. Brown, 7 Vet. App. 238 
(1994), the Medical Board found that the veteran's physical 
examination on admission revealed no abnormalities apart from 
his lungs.  There is no competent opinion to the contrary.  

Even if the findings on examination for entrance could be 
said to have not shown asthma, in this case there is clear 
and unmistakable evidence that the disease pre-existed 
service.  All of the service and post-service physicians, who 
have expressed an opinion, have concluded that asthma existed 
prior to his brief service.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service-connected unless the 
disease or injury is otherwise aggravated by service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991); see Browder v. Brown, 5 Vet. App. 268, 271-72 
(1993) (citing Hensley v. Brown, 5 Vet. App. 155 (1993)).  

In this case, the service medical records reflect numerous 
moist rales over both lung fields, as well as the veteran's 
reportedly having had 10 to 15 attacks since his enlistment 
four weeks earlier.  This evidence may be said to demonstrate 
an increase in disability during service.  

The Board notes that, once a determination is made that there 
was an increase in disability during service or the 
presumptive period, the presumption of aggravation for a 
grant of service connection attaches to the claim.  Atkins v. 
Derwinski, 1 Vet. App. 228 (1991).  

However, the presumption of aggravation may be rebutted by 
clear and unmistakable evidence, including evidence that the 
increase was due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The burden of proof 
is on VA to rebut the presumption.  Kinnaman v. Principi, 
4 Vet. App. 20 (1993).  

The evidence reflects that the veteran's asthma was chronic 
and a progressive disease.  Following his discharge from 
service in November 1943, the veteran did report seeking 
medical attention for asthma from three private physicians.  
The veteran also testified that he later sought medical 
treatment for asthma at VA.  

The Board notes that, while the medical records of the 
private physicians are unavailable and presumably destroyed, 
it does not appear that the veteran sought medical treatment 
for asthma from VA until the early 1990's.  The absence of 
treatment for such a long period after service is evidence 
against a finding of aggravation in this case.  Maxson v. 
West, 12 Vet App 453 (1999).  

In addition to the absence of post-service treatment, all of 
the competent medical opinions are that the pre-existing 
disability was not aggravated in service.  After reviewing 
the veteran's claims folder, a VA physician recently opined 
that the veteran's asthma had had its natural progression.  

The evidence also reflects that the veteran was able to work 
in various jobs post-service and retired from working in 1989 
at the age of 62.  While the veteran contended that he was 
totally disabled due to his asthma, his lay testimony as to a 
permanent worsening of his asthma since active service cannot 
be considered competent evidence of aggravation.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Since all of the competent evidence is that there was no 
aggravation during the brief period of active service during 
World War II, the Board must find that there was no 
aggravation of the pre-existing disability during service.  
Accordingly, the evidence of record is sufficient to rebut 
the presumption of aggravation.  

After consideration of all the evidence, the Board finds that 
the medical and other evidence does clearly and unmistakably 
indicate that the increase in severity of the veteran's 
asthma during service was due to the natural progress of the 
disease.  

In this regard the evidence is not in equipoise, but is 
against the claim for service connection for asthma.  Thus 
the benefit of the doubt cannot be applied, and the claim is 
denied.  38 U.S.C.A. § 5107 (West 2002).  



ORDER

Service connection for asthma is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



